 


109 HR 3602 IH: Literacy, Education, and Rehabilitation Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3602 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Scott of Virginia (for himself, Mr. Conyers, Mr. McDermott, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to award credit toward the service of a sentence to prisoners who participate in designated educational, vocational, treatment, assigned work, or other developmental programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Literacy, Education, and Rehabilitation Act.  
2.Credit for participation in educational, vocational, treatment, assigned work, or other developmental programs 
(a)In generalSection 3624 of title 18, United States Code, is amended—  
(1)by redesignating subsections (c), (d), (e), and (f), as subsections (d), (e), (f), and (g); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Credit toward service of sentence for satisfactory participation in a designated program 
(1)In generalSubject to paragraphs (2) and (3), a prisoner serving a term of imprisonment of more than 1 year, other than a term of imprisonment for the duration of the prisoner’s life, may receive credit toward the service of the prisoner’s sentence, in addition to any credit received under subsection (b), beyond the time already served, of up to 60 days at the end of each year of the prisoner’s term of imprisonment, beginning at the end of the first year of such term. Credit that has not been earned may not later be granted. Credit for the last year or portion of a year of the term of imprisonment shall be prorated and credited within the last 6 weeks of the sentence.  
(2)Satisfactory participation in designated programA prisoner shall be awarded credit under paragraph (1) if the Director of the Bureau of Prisons determines that the prisoner has earned, or is making satisfactory progress toward earning, a certificate of completion in a designated program, has satisfactorily participated in a designated program, or has taught or conducted a designated program. 
(3)Number of days of credit awarded 
(A)In generalThe Director of the Bureau of Prisons shall determine and establish a policy setting forth the rate of the number of days of credit which a prisoner may be awarded under this subsection with respect to any designated program. 
(B)Specific considerationsIn determining the number of days of credit a prisoner may be awarded with respect to a designated program, the Director of the Bureau of Prisons shall consider— 
(i)the level of difficulty of the program; 
(ii)the time required by the program; 
(iii)the level of responsibility expected of the prisoner with respect to the program; 
(iv)the rehabilitative benefits the program provides the prisoner; and 
(v)the benefits the program provides the Bureau of Prisons. 
(C)Availability to prisonersThe Director of the Bureau of Prisons shall make the policy applicable to credit awarded under this subsection available for each prisoner to review prior to that prisoner’s participation in any designated program. 
(4)EligibilityAny person sentenced to a term of imprisonment under custody of the Attorney General, whether sentenced or convicted prior to or after November 1, 1987, shall be eligible for the credits described in this subsection. 
(5)Designated programThe term designated program means a program which has been designated by the Director of the Bureau of Prisons as a program which benefits either prisoners or the Bureau of Prisons, including— 
(A)educational and vocational programs, such as courses and programs through which a prisoner may earn a high school diploma or an equivalent degree or certification through an accredited vocational training program, college, or university; 
(B)treatment programs, such as interventional rehabilitation programs, including mental health and drug abuse programs; and 
(C)assigned work and developmental programs.. 
(b)Prisoners transferred from foreign countries to the custody of the Attorney General 
(1)In generalThe second sentence of section 4105(c)(1) of title 18, United States Code, is amended by inserting and for participation in designated programs under section 3624(c) after satisfactory behavior. 
(2)Conforming amendmentsSection 4105(c) of title 18, United States Code, is amended— 
(A)by striking at the rate provided in section 3624(b) each place it appears and inserting at the rates provided in sections 3624(b) and (c); and 
(B)in paragraph (3), by striking section 3624(b) and inserting sections 3624(b) and (c).  
(c)Conforming amendments 
(1)Title 18Section 3603(6) of title 18, United States Code, is amended by striking 3624(c) and inserting 3624(d) 
(2)Title 28Section 994(a)(2)(F) of title 28, United States Code, is amended by striking 3624(c) and inserting 3624(d). 
3.Amount of prison term that must be served under conditions that will prepare prisoner for releaseThe first sentence of section 3624(d) of title 18, United States Code, as redesignated by section 2(a)(1), is amended by striking 10 per centum and inserting portion.  
4.Effective dateThis Act and the amendments made by this Act shall take effect upon the expiration of the 90-day period beginning on the date of the enactment of this Act. 
 
